DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the code reader" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from claim 1, not claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by at least one of Yokoyama (US Pub. No. 2020/0172140)[hereinafter Yokoyama A], Yokoyama (US Pub. No. 2020/0139997)[hereinafter Yokoyama B] and Kato (US Pub. No. 2020/0122762).
The applied reference has a common Applicant (assignee) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Yokoyama A, Yokoyama B and Kato disclose A stackable handcart comprising: a cart frame including a receiving portion on which a shopping basket is placeable and a front end portion configured to abut a first stackable handcart having a same configuration as the stackable handcart when the stackable handcart is stacked with the first stackable handcart from behind the first stackable handcart; a display attached to the cart frame; and a restriction member attached to the cart frame at a position to abut a front end portion of a second stackable handcart having a same configuration as the stackable handcart when the second stackable handcart is stacked with the stackable handcart from behind the stackable handcart, the restriction member being positioned such that a display of the second stackable handcart does not abut the display of the stackable handcart 
Regarding claims 2-6, Yokoyama A and Yokoyama B disclose wherein the restriction member (35 of Yokoyama A and B) is below the display in a height direction (at least fig 1 of Yokoyama A and B); wherein the restriction member (35 of Yokoyama A and B) thereof is behind the front end portion in a front-to-rear direction (at least fig 1 of Yokoyama A and B); wherein the front end portion (generally at 50 of both Yokoyama A and B) abuts the shopping basket when the shopping basket is placed in the receiving portion (52 of both references) thereof (at least fig 1 and associated description of both references); wherein the cart frame further includes a display mounting arm extending upward, and the display is attached to the display mounting arm (at least 43, fig 1 of both references); wherein the display mounting arm is disposed at a left or right end region of the cart frame (fig 1 of both references).
Regarding claims 7-8, Kato discloses further comprising: a camera (21B) mounted on the cart frame at a position below the display, wherein the restriction member is positioned such that a camera of the second stackable handcart does not abut the camera of the stackable handcart when the front end portion of the second stackable handcart abuts the restriction member (fig 2); wherein the camera is directed to capture a region including an inner space of the shopping basket (fig 1).
Regarding claims 9-11, Yokoyama A and Yokoyama B disclose further comprising: a code reader (110, 130 of Yokoyama A, B respectively) attached to the cart frame, wherein the restriction member is positioned such that a code reader of the second stackable handcart does not abut the code reader of the stackable handcart when the front end portion of the second stackable handcart abuts the restriction member (at least fig 6 of Yokoyama A, fig 7 of Yokoyama B); wherein the cart frame further includes a handle portion disposed at a rear end region of the cart frame, and the code reader is mounted on the handle portion (fig 1 of both references wherein the display arm is mounted to the portion); wherein the restriction member comprises a plate (fig 1 at 35 for both references).
Regarding claims 12-16 and 19, Yokoyama A and Yokoyama B disclose A stackable handcart comprising: a cart frame including a receiving portion on which a shopping basket is placeable and a front end portion that abuts a first stackable handcart having a same configuration as the stackable handcart when the stackable handcart is stacked with the first stackable handcart from behind the first stackable handcart; a code reader attached to the cart frame ; and a restriction member attached to the cart frame at a position to abut a front end portion of a second stackable handcart having a same configuration as the stackable handcart when the second stackable handcart is stacked with the stackable handcart from behind the stackable handcart, the restriction member being positioned such that a code reader of the second stackable handcart does not abut the code reader of the stackable handcart when the front end portion of the second stackable handcart abuts the restriction member; wherein the restriction member is below the display in a height direction; wherein the restriction member thereof is behind the front end portion in a front-to-rear direction; wherein the front end portion abuts the shopping basket when the shopping basket is placed in the receiving portion thereof; wherein the cart frame further includes a handle portion disposed at a rear end region of the cart frame, and the code reader is mounted on the handle portion; wherein the restriction member comprises a plate (see discussion of claims 1-6 and 9-11 above).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Coelho (US Pub. No. 2009/0033067).
Regarding claims 1-3, Coelho discloses A stackable handcart comprising: a cart frame including a receiving portion on which a shopping basket is placeable and a front end portion configured to abut a first stackable handcart having a same configuration as the stackable handcart when the stackable handcart is stacked with the first stackable handcart from behind the first stackable handcart; a display attached to the cart frame; and a restriction member attached to the cart frame at a position to abut a front end portion of a second stackable handcart having a same configuration as the stackable handcart when the second stackable handcart is stacked with the stackable handcart from behind the stackable handcart, the restriction member being positioned such that a display of the second stackable handcart does not abut the display of the stackable handcart when the front end portion of the second stackable handcart abuts the restriction member; wherein the restriction member is below the display in a height direction; wherein the restriction member thereof is behind the front end portion in a front-to-rear direction (figures 5 and 6, annotated fig below).

    PNG
    media_image1.png
    441
    772
    media_image1.png
    Greyscale

1-10 and 12-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Napper (US Pub. No. 2012/0296751).
Regarding claims 1-10, Napper discloses A stackable handcart comprising: a cart frame including a receiving portion on which a shopping basket is placeable and a front end portion configured to abut a first stackable handcart having a same configuration as the stackable handcart when the stackable handcart is stacked with the first stackable handcart from behind the first stackable handcart; a display attached to the cart frame; and a restriction member attached to the cart frame at a position to abut a front end portion of a second stackable handcart having a same configuration as the stackable handcart when the second stackable handcart is stacked with the stackable handcart from behind the stackable handcart, the restriction member being positioned such that a display of the second stackable handcart does not abut the display of the stackable handcart when the front end portion of the second stackable handcart abuts the restriction member; wherein the restriction member is below the display in a height direction; wherein the restriction member thereof is behind the front end portion in a front-to-rear direction (see annotated fig 1 below, fig 4); wherein the front end portion abuts the shopping basket when the shopping basket is placed in the receiving portion thereof (when the basket is placed in the lower receiving portion); wherein the cart frame further includes a display (104) mounting arm extending upward, and the display is attached to the display mounting arm (handle arms 122); wherein the display mounting arm is disposed at a left or right end region of the cart frame (at least left, fig 1); further comprising: a camera (502) mounted on the cart frame at a position below the display (see annotated fig 5 below), wherein the restriction member is positioned such that a camera of the second stackable handcart does not abut the camera of the stackable handcart when the front end portion of the second stackable handcart abuts the restriction member (at least fig 4 in view of discussion above); wherein the camera is directed to capture a region including an inner space of the shopping basket (see annotated fig 5 below); further comprising: a code reader (102) attached to the cart frame, wherein the 

    PNG
    media_image2.png
    836
    791
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    836
    791
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    837
    815
    media_image4.png
    Greyscale

	Regarding claims 12-18, Napper discloses A stackable handcart comprising: a cart frame including a receiving portion on which a shopping basket is placeable and a front end portion that abuts a first stackable handcart having a same configuration as the stackable handcart when the stackable handcart is stacked with the first stackable handcart from behind the first stackable handcart; a code reader attached to the cart frame ; and a restriction member attached to the cart frame at a position to abut a front end portion of a second stackable handcart having a same configuration as the stackable .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napper (US Pub. No. 2012/0296751) in view of Chen (US Pub. No. 2017/0361857).
Regarding claims 11 and 19, Napper discloses the invention except for specifically pointing out wherein the restriction member comprises a plate. Napper discloses rod-like members, but not specifically a plate. However, at least Chen discloses nesting or stackable shopping carts with restriction members which allow the carts to have displays which do not interfere with one another when nested (at least para 2, fig 4). Chen discloses wherein the restriction member comprises a plate (para 6-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of wherein the restriction member comprises a plate as in Chen with the device of Napper, since it would have been an obvious matter of design choice and would have yielded the predictable results of a solid and rigid restriction member to provide added strength and rigidity to ensure the carts are properly nested and do not accidentally contact one another unintentionally under greater force of nesting / stacking.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach nesting shopping carts and shopping carts with electronic devices .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618